                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                              CEDAR RAPIDS DIVISION

Bret Brecke and Joe Ockenfels, in their
capacity as the Trustees for the U.A. Local 125
Health and Welfare Fund, the U.A. Local 125       Civil Action No. 1:19-cv-00068 LRR-KEM
Retirement Savings Plan and the U.A. Local
125 Vacation Fund, Randy Staab and Jim
Germaine, in their capacity as the Trustees for
the Local Union No. 125 JATC Fund, and each
of their successors, the United Association of
Journeyman and Steamfitters Local 125,
and Cedar Rapids Iowa City Mechanical
Contracting Industry Development Fund,

                  Plaintiffs,

       vs.

Ryan & Associates, Inc.,

                  Defendant.




      Case 1:19-cv-00068-LRR-KEM Document 27 Filed 04/02/20 Page 1 of 7
          REPLY IN SUPPORT OF DEFENDANT’S MOTION FOR LEAVE TO
                      FILE A THIRD-PARTY COMPLAINT

       Defendant, Ryan & Associates, Inc. (“Ryan”), by and through its attorneys, hereby files

this Reply in further support of its Motion for Leave to File a Third-Party Complaint against the

Local 25 Funds (as defined in Ryan’s opening papers in support). For the reasons set forth

below, and for those set forth in Ryan’s opening brief in support, the Court should grant Ryan’s

motion and grant it leave to file the third party complaint.

I.     Ryan’s Claims Against The Local 25 Funds Fall Squarely Within Rule 14.

       Fed. R. Civ. P. 14 allows defendants to implead another party who might be liable to

them for all or part of plaintiff’s claim. Fed. R. Civ. P. 14; Discovery Group LLC v. Chapel Dev.,

LLC, 574 F.3d 986 (8th Cir. 2009). There is no question that the claims Ryan asserts against the

Local 25 Funds arise out of the same transaction or occurrence that is the subject matter of

Plaintiffs’ claim against Ryan--its contribution payments for employees, during the period of

January 2014 through June 2019. The Court may find Ryan is not liable to Plaintiffs for

contributions because, at least in part, the contributions sought by Plaintiffs were paid by Ryan to

the ultimate correct fund recipient(s)--the Local 25 Funds under the mandates of certain

reciprocity agreements between the Local 25 and Local 125 Funds.

       But to the extent the Court finds that Ryan is liable to Plaintiffs, the Local 25 Funds must

also be liable to Ryan, for the exact same reasons why Ryan is liable to Plaintiffs. Plaintiffs’

opposition evidences that they seek to have this Court ignore this fact and view Ryan’s

obligations under the CBA in a vacuum. This could result in Ryan being inequitably forced to

pay certain contributions for the same employees twice, and then later trying to recoup

contributions it previously paid directly to employee’s home local (Local 25 Fund). This result

can be avoided if the Court simply permits Ryan to bring the Local 25 Fund into this lawsuit and


                                                  1

      Case 1:19-cv-00068-LRR-KEM Document 27 Filed 04/02/20 Page 2 of 7
obtains jurisdiction over all interested parties related to Ryan’s payment of the contributions

Plaintiffs contend are in dispute.

       For this reason, the Court should grant Ryan’s motion.

II.    Plaintiffs Do Not Have Standing To Challenge The Propriety Of The Third Party
       Complaint.

       Notwithstanding that Ryan has stated a valid claim for which relief may be granted

against the Local 25 Funds, the Court is not required to determine merits of all defenses available

to original defendant as long as the third-party action falls within general contours outlined by

Fed. R. Civ. P. 14. Lehman v. Revolution Portfolio LLC, 166 F.3d 389 (1st Cir. 1999). Certainly

the Local 25 Funds are free to defend against the third-party complaint should it be filed,

considering that the allegations contained therein are presumed to be true. Mattes v. ABC

Plastics, Inc., 323 F.3d 695, 697-98 (8th Cir. 2003) (The court should accept as true the facts

alleged in the third-party complaint at the motion to dismiss stage).

       Further, there is no question that an employer/plan sponsor may sue under ERISA in

order to recover mistakenly paid contributions. Young America, Inc. v. Union Central Life

Insurance Co., 101 F.3d 546, 548 (8th Cir. 1996) (“an employer has a federal common law

action for restitution of mistakenly made payments to an ERISA plan.”); Am. Cleaners &

Laundry Co. v. Textile Processors, Serv. Trades, Health Care, Prof'l & Tech. Emples. Int'l Union

Local 161, 482 F. Supp. 2d 1103, 1115-16 (E.D. Mo. 2007) (employer stated a claim unjust

enrichment where it made overpayments to certain funds); see also, Cent. States, Se. & Sw.

Areas Pension Fund v. Wholesale Produce Supply Co., 611 F.2d 694, 695 (8th Cir. 1979).

       Thus, Plaintiffs’ arguments as to the merits of the allegations contained in the proposed

third-party complaint provide no basis for the Court to deny the motion.




                                                 2

      Case 1:19-cv-00068-LRR-KEM Document 27 Filed 04/02/20 Page 3 of 7
III.    Joining The Local 25 Funds Ensures The Efficient Resolution Of All Issues Raised
        In This Lawsuit.

        Plaintiff’s response did not deny that it is likely that if Ryan is found liable in this

lawsuit, it will be forced to make the same contribution for the same participants twice. Thus,

joining the Local 25 Funds at this juncture avoids this inequitable result, as the Court would have

jurisdiction over all of the interested parties and can fashion an equitable remedy in one stroke.

No second lawsuit would be necessary, which saves the Court’s resources (and Ryan’s).1

        Greater St. Louis Const. Laborers Welfare Fund v. Park-Mark, Inc., does not stand for

the proposition that analyzing the amounts that should be returned to Ryan for contributions by

the Local 25 Funds would be “time-consuming and costly.” 700 F.3d 113, 1135-36 (8th Cir.

2012); (Doc. 23, p. 6.) Park Mark states that restitution for improperly paid contributions is

proper if the party seeking restitution can establish that the remedy is “equitable under the

circumstances.” Id. at 113 (citation omitted). In the event that Plaintiffs prevail, from their

perspective, nothing changes--the Court will enter an order requiring contributions. The entity

that makes the contributions should not concern Plaintiffs; money is fungible. Judicial economy,

however, is best served by having all parties in interest together in the same lawsuit to sort out

how much is owed, and by which party. This analysis is no more time-consuming or complex

than that which the Court will already be required to do. But to disallow the joinder of another

party, the Court would have to oversee an entirely different lawsuit.




1
  Examples of equitable outcomes implicating the Local 25 Fund as a party: (1) Court orders Local 25 to directly
pay Local 125 the purported errant contributions it received from Ryan; (2) Court concludes that certain
contributions Ryan paid to Local 25, should be retained by Local 25 as they would be the home fund recipient under
the reciprocity agreement and that Ryan is not liable for duplicate payments; (3) the Court orders that those
contributions previously paid to Local 25 be refunded to Ryan, and then paid to Local 125; or (4) the Court orders
Ryan to pay certain contributions to Local 125, and orders Local 25 to pay restitution to Ryan for that same amount.

                                                         3

       Case 1:19-cv-00068-LRR-KEM Document 27 Filed 04/02/20 Page 4 of 7
           Ryan acknowledges that defenses in ERISA section 515 claims are limited. But here,

Ryan seeks leave to bring a third party claim against a party that actually received the

contributions that Plaintiffs claim are outstanding, which in turn will enable this Court to reach

the most efficient and equitable result as to Plaintiffs’ claims. 2

           For this reason, the Court should grant Ryan’s motion.

IV.        Ryan’s Motion Is Timely Under The Circumstances.

           Ryan acknowledges that its Motion for Leave to File the Third Party Complaint was

made after the deadline set forth in the scheduling order. However, Rule 14 should be liberally

construed in favor of impleading. Fagen, Inc. v. Exergy Dev. Grp. of Idaho, LLC, No. 12-CV-

2703 (MJD/SER), 2013 U.S. Dist. LEXIS 153588, at *22 (D. Minn. Sep. 10, 2013). Plaintiffs’

complaint of untimeliness would have the Court ignore the fact that Ryan only just discovered its

claims against the Local 25 Funds and that Ryan has in fact sought leave to file the third-party

complaint.3

           Ryan became aware of its claim against the Local 25 Funds after Plaintiffs served

reciprocity agreements between the Local 25 and Local 125 Funds. These agreements were

served on January 10, 2020, along with the rest of Plaintiffs’ production. 4 After receiving these

agreements, Ryan’s review of them revealed that the Local 25 Fund properly received the very

contributions that Plaintiffs seek in this lawsuit. Specifically, the agreements provide that



2
 See Waylander-Peterson Co. v. Great N. R. Co., 201 F.2d 408 (8th Cir. 1953) (improper to dismiss third-party
complaint even where defense may not be raised as to plaintiff, but may properly be raised against third-party.)
3
  See e.g., Angelle v. Spartan Offshore Drilling, LLC, No. 17-7707, 2019 U.S. Dist. LEXIS 75597, at *5 (E.D. La.
May 6, 2019) (third-party complaint proper where two months of discovery remained and many of the facts
surrounding the third-party complaint overlapped with the facts of the instant case); Charlotte Motor Speedway, Inc.
v. International Ins. Co., 125 F.R.D. 127 (M.D.N.C. 1989) (third party complaint permitted after 19 month delay
where new evidence obtained through discovery formed basis for third party claim and third party complaint was
necessary for proper adjudication of rights of all parties involved).
4
    Plaintiff’s document production is comprised of documents Bates labeled “Plt_000001 - Plt_012183.”

                                                         4

          Case 1:19-cv-00068-LRR-KEM Document 27 Filed 04/02/20 Page 5 of 7
employees of United Association travelers may be temporarily employed in the jurisdiction of

United Association local unions other than the jurisdiction of their home local unions (Local 25),

and therefore local funds (Local 125) may or shall, under various circumstances, remit employer

contributions they receive to the home fund (Local 25) after receipt of certain contributions.

Thus, Ryan’s proposed Third Party Complaint against the Local 25 Funds only seeks relief to the

extent the Court finds Ryan violated its duties under the governing CBA or made a mistake, and

the reciprocity agreements provide Ryan with equitable claims against the Local 25 Funds (Doc.

21-2, ¶ 16.) There is no question that Ryan’s third-party claims are valid and timely. 26 CFR

§1.401(a)(2)-1(b)(2)(ii); Park-Mark, Inc.,700 F.3d at 1135-36.

        The purpose of Rule 14 is to avoid multiplicity of suits. Waylander-Peterson Co. v. Great

N. R. Co., 201 F.2d 408 (8th Cir. 1953); Williams v. Ford Motor Credit Co., 627 F.2d 158, 160

(8th Cir. 1980) (third-party claims accelerate determination of the liability, if any, between the

third-party plaintiff and the third-party defendant.”); Kan. Pub. Emples. Ret. Sys. v. Reimer &

Koger Assocs., 4 F.3d 614, 616 (8th Cir. 1993) (Rule 14 also protects the third-party defendant

against prejudice resulting from a failure to assert a particular defense against the original

plaintiff and reduces the possibility of collusion between the plaintiff and the third-party

plaintiff). The basic purpose of Rule 14 is achieved by granting Ryan’s motion.

        Thus, Ryan’s motion is timely and filing the Third Party Complaint does not prejudice

Plaintiffs or the Court.

V.      Conclusion

        For the foregoing reasons, Ryan’s motion should be granted.




                                                  5

       Case 1:19-cv-00068-LRR-KEM Document 27 Filed 04/02/20 Page 6 of 7
                                             Respectfully submitted,

                                             RYAN & ASSOCIATES, INC.

                                             By /s/ Mikkie R. Schiltz
                                                Mikkie R. Schiltz, One of Its Attorneys
                                             LANE & WATERMAN LLP
                                             220 North Main Street, Suite 600
                                             Davenport, IA 52801
                                             Telephone: (563) 324-3246
                                             Facsimile: (563) 324-1616
                                             Email: mschiltz@l-wlaw.com

                                             ATTORNEYS FOR DEFENDANT
                                             RYAN & ASSOCIATES, INC.


                                CERTIFICATE OF SERVICE

         I hereby certify that on April 2, 2020, the foregoing was electronically filed with the
Clerk of Court using the Court’s E-Filing system which will provide notification of such filing to
all parties of record.

                                             By /s/ Mikkie R. Schiltz




                                                6

      Case 1:19-cv-00068-LRR-KEM Document 27 Filed 04/02/20 Page 7 of 7
